Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022 was filed after the mailing date of the application on 04/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The phrase “for a secondary battery” is considered intended use (see MPEP 2111.02 II).  The product in which the negative electrode is eventually used does not impart any patentable weight to the method of making the negative electrode, as claimed so long as the electrode is capable of use therein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for roll coating while simultaneously forming a pattern (Fig. 2a), or forming a pattern with a punching machine, does not reasonably provide enablement for forming the pattern in the metal with a punching machine and laminating simultaneously.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification specifically discussed punching and laminating as separate steps, and none of the process described in the specification is capable of patterning with a punching tool and laminating simultaneously. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0130043 (Gao) in view of US PGPub 2013/0032288 (Lien), US PGPub 2005/0084760 (Hwang), US PGPub 2017/0324073 (Herle).
With respect to claims 1 and 15, Gao teaches a method of forming an electrode by laminating a lithium mesh on an electrode (PP 0013).  The lamination may be accomplished by applying a pressure (PP 0031).  
Gao teaches that the lithium layer can be deposited by using standard thin film technologies (PP 0065), but fails to teach preparing the lithium metal sheet by forming a release film coated with silicon and lithium metal and wound into a roll.  Lien teaches that overlaminating materials may comprise release layers which simplify the release of a thin film laminate (PP 0029).  The laminator includes a supply roll (PP 0035, Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a release layer to simplify the release of the lithium mesh of Gao as taught by Lien, and to supply the lithium/release layer on a roll (lithium wound into a roll) as that is what the lamination unit uses. Gao and Lien fail to teach a silicon coating on the release layer.  Hwang teaches a polymer film comprising a silicon-based release layer which prevents direct contact between the polymer film and active material when wound for transporting or storing of the electrode and silicon-based release layers may be used by any generally-known coating technique, such as roll coating (PP 0015-0016).  It would have been obvious to one of ordinary skill in the art to use a silicon-based release layer for the release layer of Gao and Lien to prevent the lithium mesh from contacting the active material when wound, and because it is a known release layer in roll coating processes. 
Gao teaches that the lithium mesh may be formed by laminating (PP 0013), however fails to teach forming a pattern in the lithium metal with a tool having the pattern.  Herle teaches a lithium metal coated separator in which a thin film of lithium metal is deposited by a thin film transfer system, such as a gravure printing system (PP 0023).  Gravure printing is a method which includes a roller [claim 15] having the desired pattern which is pressed into the substrate, which would both pattern the lithium and laminate the substrate.  It would have been obvious to one or ordinary skill in the art at the time of filing to use the lamination method of Herle to laminate a lithium mesh on a separator or an electrode, such as that of Gao, as Gao teaches that any lamination method may be used. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.   
With respect to claim 4, Gao fails to teach the thickness of the lithium mesh, however teaches that the anode has a thickness of 50-150 m (PP 0082), which would include the active material layer and the lithium mesh.  Therefore one of ordinary skill would expect the lithium mesh to be less than 150 m, and for mere sake of existing, would reasonably fall above 2 m.
With respect to claims 5 and 6, Gao teaches the lamination process is accomplished by pressing the lithium metal foil into the electrode at room temperature (25oC) or higher, preferably about 30oC to 120oC (PP 0060) [claim 6], which has significant overlap with the claimed range of 5 to 100oC.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. The pressing of the electrode involves passing the electrode through a pair of rollers (PP 0031) [claim 5].  
With respect to claim 7, Gao teaches that the pressure for fixing the lithium may be selected within the skill of one in the art (PP 0047), but fails to disclose a specific range.  It would have been obvious to one of ordinary skill in the art at the time of filing to find a workable pressure range, which would reasonably overlap with the broad range of 10 to 100 kg/cm3 as claimed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. 
With respect to claim 9, the anode is prepared by forming a slurry of host material and polymer and coating on a current collector, drying, and pressing with a pair of rollers (PP 0031). The host material may be a silicon oxide (PP 0010).   
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0130043 (Gao), US PGPub 2013/0032288 (Lien), US PGPub 2005/0084760 (Hwang), and US PGPub 2017/0324073 (Herle) as applied to claim 1 above, and further in view of US PGPub 2015/0079485 (Choi).
Gao, Lien, Hwang, and Herle teach the method of manufacturing a negative electrode as discussed above, but fail to teach the thickness of the release layer.  Choi teaches a method of preparing a composite membrane by laminating with a release film (PP 0011) wherein the thickness of the release film may be about 5 to 20m (PP 0116). It would have been obvious to one of ordinary skill in the art at the time of filing to use any workable thickness of the release film of Gao, Lien, Hwang, and Herle, such as 5 to 20m as taught by Choi.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
Applicant argues that the forming the pattern in the lithium metal and the laminating occurring simultaneously is not taught in Gao, Lien, Hwang, or Herle.  The examiner respectfully disagrees.  As discussed above, Herle discloses printing lithium metal with a gravure printing system.  Applicant argues that this system includes the use of a roller to impart a pattern onto a sheet.  A gravure system may be used to form a pattern in one material while pressing the material onto a substrate (or electrode).  

    PNG
    media_image1.png
    186
    327
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL L ZHANG/Examiner, Art Unit 1724